                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: william.habdas@akerman.com
                                                            7    Attorneys for Rushmore Loan Management
                                                                 Services
                                                            8
                                                            9                                UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 DAVID S. OGBURN,                                    Case No. 2:19-cv-00580-JAD-GWF
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                              Plaintiff,             STIPULATION AND ORDER FOR
                                                            13   vs.                                                 EXTENSION OF TIME TO RESPOND TO
                                                                                                                     COMPLAINT
                                                            14   TRANSUNION, LLC; RUSHMORE LOAN
                                                                 MANAGEMENT SERVICES,                                (FIRST REQUEST)
                                                            15
                                                                                              Defendants.
                                                            16

                                                            17            Plaintiff David S. Ogburn, and Defendant Rushmore Loan Management Services

                                                            18   (Rushmore), hereby stipulate and agree that Rushmore shall up to and including June 10, 2019, to

                                                            19   file its response to the plaintiff's complaint, which was due on April 29, 2019. The complaint was

                                                            20   filed on April 5, 2019.

                                                            21   …

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …

                                                                 48785300;1
                                                            1             This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this 2nd day of May 2019.

                                                            4
                                                                 AKERMAN LLP                                              HAINES & KRIEGER, LLC
                                                            5
                                                                 /s/ William S. Habdas                                    /s/ David H. Krieger
                                                            6    NATALIE L. WINSLOW, ESQ.                                 DAVID H. KRIEGER, ESQ.
                                                                 Nevada Bar No. 12125                                     Nevada Bar No. 9086
                                                            7    WILLIAM S. HABDAS, ESQ.                                  8985 S. Eastern Avenue, Suite 350
                                                                 Nevada Bar No. 13138                                     Henderson, NV 89123
                                                            8
                                                                 1635 Village Center Circle, Suite 200
                                                            9    Las Vegas, NV 89134

                                                            10   Attorneys      for   Rushmore    Loan    Management Attorneys for David S. Ogburn
                                                                 Services
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                         IT IS SO ORDERED.
                                                            13

                                                            14                                                   _________________________________________
                                                            15                                                   UNITED
                                                                                                                 UNITED STATES DISTRICT      COURT
                                                                                                                                    MAGISTRATE     JUDGE
                                                                                                                                                JUDGE
                                                                                                                 Case No. 2:19-cv-00580-JAD-GWF
                                                            16

                                                            17                                                             5/3/2019
                                                                                                                 DATED: __________________________
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {38711120;1}                                       2
                                                                 48785300;1
